Citation Nr: 1608664	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  10-24 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Coyle, Counsel
INTRODUCTION

The Veteran served on active duty from November 1965 to November 1985. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

In June 2015, the Board remanded the case for further development.

The June 2015 remand referred unadjudicated claims for higher ratings for PTSD, a lumbar spine disability, and radiculopathy of the lower extremities, as well as service connection for a left knee disability and a cervical spine disability, to the agency of original jurisdiction (AOJ) for disposition.  As no action has been taken on these claims, they are again referred to the AOJ.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Hearing loss is manifested by no worse than Level I hearing in the right ear and Level III hearing in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist
 
VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).
 
A standard August 2015 letter satisfied the duty to notify provisions for the hearing loss claim.  This was sent pursuant to the Board's June 2015 remand.  Although the notice was provided after the initial decision on the claim, the claim was properly readjudicated after the notice most recently in a January 2016 supplemental statement of the case, which cured any timing-of-notice defect.

The Veteran's service treatment and personnel records have been obtained, as have all identified and available VA and private treatment records.  More recent treatment records, and available employment records, were obtained pursuant to the Board's June 2015 remand.  Although the remand below asks for even more recent VA treatment records to be obtained, they will not likely be relevant to the hearing loss claim.  The record is sufficient for deciding that claim.

The Veteran was provided VA medical examinations in August 2008, March 2012, and October 2015, the most recent of which was provided pursuant to the Board's June 2015 remand.  As will be discussed in further detail below, the March 2012 examination report is inadequate for purposes of deciding the claim.  However, the 2008 and 2015 examinations are sufficient.  The reports are adequate, as they describe the disability in sufficient detail so that the Board's evaluation is a fully informed one; and they contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  The horizontal rows in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See 38 C.F.R. § 4.85.  These auditory acuity levels are entered into another table (Table VII) to determine the disability rating.  Id.


III. Facts

At a VA audiology examination in August 2008, bilateral hearing loss audiometric testing results were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
20
45
50
33.75
LEFT
45
70
80
90
71.25

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 84 percent in the left ear.  Functional impairment as a result of hearing loss was not discussed in the examination report.  

Private audiometric testing, conducted in February 2009, showed results as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
15
40
35
26.25
LEFT
15
20
45
45
31.25

Speech audiometry revealed speech recognition ability of 94 percent in each ear.  It is unclear whether the Maryland CNC speech recognition test was employed pursuant to 38 C.F.R. § 4.85(a).  Functional impairment as a result of hearing loss was not discussed in the examination report.  

At a VA audiology examination in October 2015, bilateral hearing loss audiometric testing results were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
30
50
60
41.25
LEFT
15
35
50
55
38.75

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  Functionally, the Veteran indicated that it was difficult to hear speech in the presence of ambient noise; if he could not see the face or lips of the speaker; or if he was not close to the source of the noise.  

The Veteran was also afforded a VA audiological examination in March 2012; however, the examiner indicated that the test results were invalid as a result of inconsistent responses on puretone tests and a failure to respond to any speech recognition tests, despite being re-instructed several times on each portion of the examination.  Thus, the March 2012 examination is of no probative value. 

There are no other VA or non-VA audiograms of record.

IV. Analysis

During his August 2008 examination, the Veteran's hearing acuity in his right ear under Table VI corresponded to Level I, and the hearing acuity in his left ear corresponded to Level III.  38 C.F.R. § 4.85.  Under Table VII, the intersection of these levels corresponds to a noncompensable disability rating.  Id.

The February 2009 non-VA audiological examination does not indicate whether the Maryland CNC test was used by the audiologist to evaluate the Veteran's speech discrimination ability, as required under 38 C.F.R. § 4.85.  However, even if it is assumed that the Maryland CNC test was the method used, the Board notes that the Veteran's hearing acuity in each ear under Table VI corresponded to Level I.  38 C.F.R. § 4.85.  Under Table VII, the intersection of these levels corresponds to a noncompensable disability rating.  Id.  Thus, there is no indication that the Veteran's hearing loss was of greater severity in February 2009.  

During his October 2015 examination, the Veteran's hearing acuity in each ear under Table VI corresponded to Level I.  38 C.F.R. § 4.85.  Under Table VII, the intersection of these levels corresponds to a noncompensable disability rating.  Id.

In the absence of any additional medical evidence showing more severe hearing loss, the Veteran's hearing loss has not approximated the criteria for a compensable disability evaluation at any time during this appeal.  Though the Board does not discount the difficulties the Veteran has with his hearing acuity, it has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Thus, the assignment of a compensable disability rating on a schedular basis is not warranted.

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  Unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In addition to dictating objective test results, a VA audiologist must fully describe the functional impacts caused by a hearing disability in his or her final report.

The examination reports detail the functional effects of the Veteran's hearing loss, including difficulty hearing speech.  The Veteran has not identified any activities of daily living that are negatively impacted by his hearing loss.  At a VA physical in August 2015, the Veteran was independent in all activities of daily living.  His treatment provider did not note that the Veteran appeared to have difficulty understanding speech.  The Board finds that the Veteran's hearing difficulties are not exceptional as they are effects predicated by hearing loss, and are contemplated by the assigned evaluation.  Accordingly, referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

In sum, the preponderance of the evidence is against the claim for a compensable disability rating for bilateral hearing loss.  There is no doubt to be resolved, and a higher rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.



ORDER

A compensable disability rating for bilateral hearing loss is denied.


REMAND

A TDIU may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (2015).

The Veteran has the following service-connected disabilities:  posttraumatic stress disorder (PTSD) (50 percent); arthritis and degenerative disc disease of the lumbar spine (20 percent); tinnitus (10 percent); and bilateral hearing loss (noncompensable).  

VA treatment records dated September 2014 and November 2014 reflect that the Veteran "has decreased ability to perform complex tasks," and memory loss.  Although the records do not state specifically whether these symptoms are attributable to the Veteran's PTSD, cognitive impairment is a known symptom of significant mental disorders.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  

Additionally, an MRI of the Veteran's spine shows "marked" degenerative changes, which represents an increase in severity of the Veteran's symptoms.  October 2015 VA treatment records reflect that the Veteran was now taking opioid narcotics to treat his back pain, and the possibility of surgical intervention was discussed.  

On review, the Board finds that there is evidence that the Veteran's service-connected PTSD and back disabilities may render him unable to secure and follow a substantially gainful occupation.  However, the record does not contain a specific medical examination that addresses the effect of the Veteran's service-connected disabilities (including in combination) on his ability to secure or follow a substantially gainful occupation.  Under these circumstances, remand is required in order to afford the Veteran a VA examination.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Updated relevant VA treatment records must also be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain VA treatment records since December 2015.

2.  Schedule the Veteran for a TDIU examination.  The examiner should review the record and take a detailed history regarding the Veteran's employment, and education and vocational attainment.  The examiner is requested to provide an opinion as to the effect of the Veteran's service-connected disabilities singularly, or in combination, on his ability to secure or follow substantially gainful employment consistent with his education and occupational experience.  A complete rationale for the opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

3.  Then, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


